 Case: 3:18-cr-00225-JZ Doc #: 39 Filed: 10/11/18 1 of 1. PageID #: 376




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

United States of America,                         Case No. 3:18 CR 225

                              Plaintiff,          ORDER
               -vs-
                                                  JUDGE JACK ZOUHARY
Jared Davis,

                              Defendant.


     This Court held a Status Hearing on October 11, 2018. Appearances: Gene Crawford for the

Government; Ian Friedman for Defendant. (Court Reporter: Angela Nixon).

     This Court granted Defendant’s Motion to Modify Conditions of Release (Doc. 36) and set a

Further Status Hearing for Thursday, January 17, 2019 at 10 AM.

     This Court finds that the time period until January 17, 2019 is excluded from the Speedy Trial

Act pursuant to 18 U.S.C. § 3161(h)(1) to provide Defendant reasonable time to obtain new counsel,

investigate this case, and to review discovery. Taking all factors into consideration, this Court finds

that the interests of justice served during this time outweigh the interest of the public and the

defendant in obtaining a speedy trial.

     IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    October 11, 2018
